Citation Nr: 9909666	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-23 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for 
colitis/duodentitis.  

2.  Entitlement to service connection for a neurocirculatory 
disorder.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy.  

4.  Entitlement to service connection for migratory 
rheumatoid arthritis, claimed as due to, or as a consequence 
of, colitis.  

5.  Entitlement to service connection for cervical 
spondylosis, claimed as due to, or as a consequence of, 
colitis.  

6.  Entitlement to service connection for loss of spinal bone 
mass, claimed as due to, or as a consequence of, colitis.  

7.  Entitlement to service connection for left eye cataract, 
claimed as due to, or as a consequence of, colitis.  

8.  Entitlement to service connection for nerve deterioration 
in both arms, claimed as due to, or as a consequence of, 
colitis.  

9.  Entitlement to service connection for necrosis of the 
elbow, claimed as due to, or as a consequence of, colitis.  

10.  Entitlement to service connection for a cardiac 
disability, claimed as due to, or as a consequence of, 
colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
September 1959.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the claims for service connection for 
colitis/duodentitis (hereinafter, colitis) and for a 
neurocirculatory disorder, arises from a January 1996 rating 
action with which the veteran disagreed in January 1997.  A 
statement of the case was issued in June 1997, and the 
veteran perfected his appeal in this regard by his submission 
of a VA Form 9 (Appeal to Board of Veterans' Appeals) to the 
RO in August 1997.  

The remaining claims on appeal arise from a June 1997 rating 
action with which the veteran disagreed in August 1997.  A 
statement of the case was issued in May 1998, and a 
substantive appeal was received in June 1998.  In October 
1998, the veteran appeared before the undersigned Member of 
the Board, at a hearing conducted in Washington, DC.  

In addition to the foregoing, it is noted that, at the 
hearing conducted by the undersigned, the veteran requested 
that his claims concerning service connection for 
disabilities claimed as due to colitis be held in abeyance, 
pending the resolution of his claim for service connection 
for colitis.  As will be explained below, additional 
development is necessary with respect to the veteran's claim 
for service connection for colitis.  Since a favorable 
decision with respect to that claim could have a significant 
impact on the resolution of the claims for benefits due to 
disability secondary to colitis, the Board considers all of 
these claims to be inextricably intertwined.  Accordingly, 
the Board will defer its consideration of the "secondary" 
claims pending the final resolution of the underlying claim.   

Finally, we note that the veteran also appears to have raised 
a claim at his October 1998 hearing, for service connection 
for a psychiatric disorder.  That claim, however, has not 
been specifically developed on appeal, and it is therefore 
not properly before the Board at this time.  Since it is not 
inextricably intertwined with any pending claim, it will not 
be further addressed herein, but is referred to the RO for 
appropriate action. 



FINDING OF FACT

The veteran's assertion that he has benign prostatic 
hypertrophy and/or a neurocirculatory disorder which is/are 
related to service is not supported by any medical evidence 
that would render the claim for service connection for those 
disabilities plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for benign prostatic hypertrophy.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a neurocirculatory disorder.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the veteran's appeal, the threshold question to be 
answered is whether he has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom.Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

With respect to his prostate condition, the veteran contends 
that he developed benign prostatic hypertrophy as a result of 
the treatment he received in service for gonorrhea.  A review 
of the veteran's service medical records does show that he 
was treated for gonorrhea.  The records fail to show, 
however, that he was ever diagnosed as having benign 
prostatic hypertrophy, or any other problem with his prostate 
gland.  The report of the examination conducted in connection 
with the veteran's discharge from service indicates that 
there were no abnormalities noted upon clinical evaluation.  

A review of the postservice medical records reveals that, in 
April 1992, the veteran's prostate was normal in size.  In 
1997, the veteran underwent an examination for VA purposes, 
and at that time he was diagnosed with benign prostatic 
hypertrophy.  In the report of that examination, the 
examining physician indicated that he was aware of the 
veteran's history of gonorrhea, but went on to say that he 
did "not believe that [the veteran's] diagnosis is urethral 
stricture following gonorrhea."  Rather, the examiner opined 
that he thought the veteran's problem was "benign prostatic 
hypertrophy due to his age of 59."  There is no medical 
opinion of record to the effect that the veteran's benign 
prostatic hypertrophy, first noted several decades after 
service, is etiologically related to the veteran's service. 

Regarding the claim as it relates to a neurocirculatory 
disorder, a review of the veteran's service medical records 
fails to show any complaints or symptoms that were 
characterized as a neurocirculatory disorder.  As indicated 
above, the report of the examination conducted in connection 
with the veteran's separation from service indicated that 
there were no abnormalities noted upon clinical evaluation.  
A private medical record, dated in June 1967, revealed that 
the veteran was diagnosed at that time as having 
neurocirculatory asthenia, but there was no indication in 
this record that this condition was considered to be related 
to the veteran's military service.  Subsequently dated 
records do not show any further diagnosis of neurocirculatory 
asthenia, or any "neurocirculatory" disorder.  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted well-grounded claims with 
respect to his attempt to establish service connection for 
benign prostatic hypertrophy or for a neurocirculatory 
disorder.  In this regard, the Board observes that there are 
no records of any pertinent complaints during service, and 
with respect to benign prostatic hypertrophy, there are no 
medical records reflecting any such complaints until several 
decades after service.  As to a neurocirculatory disorder, 
this was diagnosed in 1967, more than 5 years after the 
veteran's discharge from service, but current records fail to 
show any such condition.  In any case, the veteran is the 
only person who has related either of these disabilities 
first shown years after service, to service, and none of the 
medical evidence reflects any medical opinion linking them to 
service. 

In the absence of any record of benign prostatic hypertrophy 
in service, the absence of any record of such complaints for 
several decades after service, and the absence of any 
competent medical opinion linking the veteran's current 
prostatic hypertrophy to service, the veteran has failed to 
satisfy the requirements for a well-grounded claim as set out 
in the judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991), regarding that disability.  
Similarly, in the absence of any current medical record 
reflecting the presence of a neurocirculatory disorder, or, 
with respect to the single postservice record on which it was 
diagnosed, evidence reflecting that the condition was 
considered to be linked to the veteran's military service, 
the claim for service connection for a neurocirculatory 
disorder also fails to satisfy the requirements of a well-
grounded claim imposed by 38 U.S.C.A. § 5107(a).  In view of 
this, there is no duty to assist the veteran further in the 
development of these claims, and the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet.App. 
14 (1993), Grivois v. Brown, 6 Vet. App. 136 (1994).  As 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claims for service connection for benign prostatic 
hypertrophy and for service connection for a neurocirculatory 
disorder must be denied.  

With regard to the veteran's personal belief that the claimed 
conditions are related to service, as indicated above, when 
the question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.



ORDER

Service connection for benign prostatic hypertrophy is 
denied.  

Service connection for a neurocirculatory disorder is denied.  


REMAND

Regarding the veteran's colitis, he essentially contends that 
the symptoms which were eventually diagnosed to be colitis 
began during service.  Therefore, he maintains that service 
connection for colitis is warranted.  

The veteran's service medical records reflect no 
gastrointestinal complaints.  Post-service records include a 
February 1995 letter from a physician who apparently had 
treated the veteran since service, Benjamin Ross, MD.  Dr. 
Ross indicated that he had treated the veteran shortly after 
the veteran's service discharge (in November 1958) for 
chronic diarrhea, pain in the lower left quadrant and 
persistent heartburn.  Dr. Ross wrote that the veteran had 
reported that these symptoms began while the veteran was 
still in service.  Dr. Ross explained that, over the course 
of several years, the veteran's condition deteriorated and, 
in 1963, he diagnosed the veteran as having colitis.  He 
appears to suggest that the symptoms for which he saw the 
veteran shortly after service, and about which the veteran 
reported having complained during service, were related to 
the colitis with which he was ultimately diagnosed.  

Dr. Ross apparently died in 1995, and the veteran's attempts 
to obtain his own records from Dr. Ross' estate were 
unsuccessful.  The veteran did report, however, that, after 
the death of Dr. Ross, he obtained treatment from David M. 
Frank, MD, and that Dr. Frank might have possession of Dr. 
Ross' records.  It does not appear from the current record, 
however, that any attempt has been made to confirm whether 
Dr. Frank has any of Dr. Ross' records, or otherwise to 
obtain any of Dr. Ross' records from Dr. Frank.  These 
records would be very useful in determining the nature and 
duration of the veteran's complaints prior to the diagnosis 
of colitis, and, therefore, an attempt to obtain them should 
be undertaken.  

In this regard, the Board also observes that, in March 1996, 
Dr. Frank prepared a statement on behalf of the veteran.  
This statement reveals that the veteran was first seen by Dr. 
Frank in 1994, and that the veteran had informed Dr. Frank 
that he had developed gastrointestinal symptoms while in the 
service.  Dr. Frank wrote that, in his opinion, the veteran 
"most likely developed ulcerative colitis during his time in 
the Armed Services and had this condition at that time . . . 
."

Another private physician, Larry Friedman, MD, wrote, in 
November 1998, that he "believed [the veteran's] colitis 
began during his military service."  This was also based 
upon the history the veteran provided to the effect that his 
symptoms had begun at that time.  

The Board is well aware that the Court of Appeals for 
Veterans Claims has held that medical history which is simply 
information provided by a patient and recorded by a medical 
examiner, without any foundation in previous medical records, 
does not satisfy the evidentiary requirement of competent 
medical evidence in a claim.  See Dolan v. Brown, 9 Vet.App. 
358, 363 (1996), citing LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

Thus, given the view of those who have treated the veteran, 
that symptoms he described in service could have represented 
the onset of colitis, as well as the possibility that there 
may be records available from shortly after the veteran's 
service, which could confirm the history provided by the 
veteran, additional development should be undertaken to 
attempt to obtain those records.  Furthermore, a review of 
the available evidence by a VA physician, and an opinion 
regarding the time of onset of the veteran's colitis would 
also be useful in resolving this claim.  

Under the circumstances described above, this case is 
remanded to the RO for the following action: 

1.  The RO should ask the veteran to provide his 
authorization to obtain any of the records in the 
possession of David M. Frank, MD, 25 South Village 
Avenue, Rockville Centre, New York 11570, that Dr. 
Frank may have received from the office of Benjamin 
Ross, MD, as they relate to the veteran. 

2.  Next, the RO should refer the claims file, 
including any records obtained as a result of the 
development requested in paragraph 1, above, to a 
VA physician who is knowledgeable in the field of 
diseases of the gastrointestinal system.  This 
physician should be asked to review the medical 
record and render an opinion as to whether it is at 
least as likely as not that the veteran's colitis 
had its onset during service.  The physician to 
whom the record is referred should also be asked to 
comment on those disabilities which are commonly 
related to colitis, and in particular whether 
migratory rheumatoid arthritis, cervical 
spondylosis, loss of spinal bone mass, cataracts, 
nerve deterioration, elbow necrosis, and cardiac 
disabilities are among those disorders usually 
linked to the disability and/or its treatment.  In 
the event it is considered that an examination of 
the veteran is necessary, that should be arranged.  
In any case, the findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth, and a notation to the effect 
that a record review took place should be included 
in the report provided.  

3.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
have not been provided), appropriate corrective 
action should be taken.  Furthermore, if any 
additional development is logically indicated by 
an affirmative response from the VA physician to 
whom this case is referred regarding whether it is 
as likely as not that the veteran's colitis began 
during service, that should be undertaken.  

4.  Next, the RO should review the evidence of 
record and enter its determination as to the 
issues remaining in appellate status, i.e., 
entitlement to service connection for 
colitis/duodentitis, and entitlement to service 
connection for migratory rheumatoid arthritis, 
cervical spondylosis, loss of spinal bone mass, a 
left eye cataract, nerve deterioration in both 
arms, necrosis of the elbow and a cardiac 
disability, claimed as due to or as a consequence 
of colitis.  If any decision remains adverse to 
the veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, who should be given a reasonable 
opportunity to respond before the case is returned 
to the Board for further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

- 8 -


